DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on May 16th, 2022, have been carefully considered.
Claims 1-3, 5-8, 10, 12, 14, and 16-20.
	No claims were canceled or added.
	Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. [US2020/0285612] in view of Applicant’s Admitted Prior Art [AAPA] further in view of Danilov et al. [US2018/0165034]. George teaches defragmentation for objects within object store. Danilov teaches efficient migration to distributed storage.

Regarding claims 1, 10, 13, and 16, George teaches a system [George paragraph 0014, line 5 “…cloud storage environment…”] , comprising: 
a processor [George figure 2, feature 204 “Processor”]; and 
a memory that stores executable instructions that [George figure 2, feature 206 “Memory”], when executed by the processor, facilitate performance of operations, the operations comprising: 
reading first object data and second object data from one or more source data chunks [George paragraph 0045, last lines “…Reading data from the object store involves reading the header info and then reading the actual data…”(The examiner has determined that read operations can be repeated as many times as needed so the first object data can be read and the second data object can then be read.)];
George teaches stored via a data storage system [George paragraph 0028, first lines “…an object file system is provided that is used to store, retrieve, and manage objects within an object store, such as a cloud computing environment.…”]
George fails to explicitly teach, wherein the one or more source data chunks are not erasure coded chunks, wherein the one or more source data chunks act as a temporary cache storage of at least the first object data and second object data, wherein the one or more source data chunks protect data via triple mirror data object redundancy, and wherein the temporary cache storage is converted into long-term erasure coded storage format in response to the one or more source data chunks being sealed and thereafter functioning as one or more immutable data chunks.
However, AAPA does teach wherein the one or more source data chunks are not erasure coded chunks [AAPA paragraph 0002, first lines “…object data is stored in storage units referred to as chunks, with one chunk typically storing the object data of multiple objects…”], wherein the one or more source data chunks act as a temporary cache storage of at least the first object data and second object data [AAPA paragraph 0004, first lines “…in other words, delayed erasure coding is implemented…”(Where the examiner has determined the chunks would be temporary cache storage until they are erasure encoded.)], wherein the one or more source data chunks protect data via triple mirror data object redundancy [AAPA paragraph 0004, first lines “…triple mirroring can be used as a preliminary protection…”], and wherein the temporary cache storage is converted into long-term erasure coded storage format in response to the one or more source data chunks being sealed and thereafter functioning as one or more immutable data chunks [AAPA paragraph 0002, last lines “…the chunk gets sealed and can no longer be written to with further data. The content of a sealed chunk is immutable…”].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine George and AAPA for the benefit of improving the protection of object data while reclaiming storage space in a storage system [AAPA 0004, “…tolerate dual-node failure…chunk space can be reclaimed…”].
George teaches consolidating and compressing the first object data into first consolidated and compressed data [George paragraph 0026, lines 1-9 “…defragmentation is provided for fragmented objects within the object store…that would execute defragmentation functionality…” and paragraph 0033, last lines “…additional compression is applied before writing objects to the object store…” and paragraph 0083, first lines “…type of compression used for compressing data within the object…”]; 
consolidating and compressing the second object data into second consolidated and compressed data [George paragraph 0026, lines 1-9 “…defragmentation is provided for fragmented objects within the object store…that would execute defragmentation functionality…” and paragraph 0033, last lines “…additional compression is applied before writing objects to the object store…” and paragraph 0083, first lines “…type of compression used for compressing data within the object…”(The same operations can be repeated more than once on any number of objects.)] ; and 
George fails to explicitly teach erasure coding the first consolidated and compressed data and the second consolidated and compressed data into data fragments and coding fragments stored via the data storage system. George also fails to explicitly teach data chunks.
However, Danilov does teach erasure coding the first consolidated and compressed data and the second consolidated and compressed data into data fragments and coding fragments stored via the data storage system [Danilov paragraph 0026, middle lines “…a chunk of data to be stored (D) may split the data into k data fragments D.sub.1, D.sub.2, . . . , D.sub.k and, using coding techniques described herein below, m coded fragments C.sub.1, C.sub.2, . . . , C.sub.m may be generated from the k fragments…”]. Danilov teaches the objects are stored in chunks [Danilov paragraph 0034, middle lines “…he chunk layout 320 includes a plurality of chunks 324a-324n (324 generally). In many embodiments, each chunk 324 may have a fixed size (e.g., 128 Mb). In some embodiments, a given chunk may store data for multiple objects...”].
George and Danilov are analogous arts in that they both deal with object storage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of George’s consolidation and compression of data objects with Danilov’s erasure encoding for the benefit of offering data protection that can tolerate the loss of any fragments [Danilov paragraph 0029, last lines “…the system 200 can tolerate the loss of any fragments…”].

Regarding claim 2, as per claim 1, Danilov teaches the operations further comprise storing the data fragments and coding fragments in a destination data chunk distributed among storage devices of the data storage system [Danilov paragraph 0040, last lines “…blocks 406-412 may be repeated until all chunks defined by the chunk layout are encoded and stored within target storage…”].

Regarding claims 3, 14, and 17, as per claim 1, Danilov teaches the operations further comprise pre-allocating space from the data storage system for the data fragments and the coding fragments of the destination data chunk distributed among the storage devices [Danilov paragraph 0020, middle lines “…a storage chunk management service to facilitate storage chunk allocation/reclamation for different storage system…”].

Regarding claims 4, 11, and 20, as per claim 1, George teaches the operations further comprise updating metadata to represent stored location data for the first object data and the second object data corresponding to the destination data chunk [George paragraph 0020, first lines “…Metadata of the additional information is attached to an object header of the object. The object header is used to store metadata for each slot of the object. In one example, the metadata specifies a location of the additional information within the object, such as a particular slot into which the additional information is stored…”].

Regarding claim 5, as per claim 1, George teaches the storage devices comprise storage system cluster nodes [George paragraph 0054, first lines “…The nodes 116, 118 on clustered data storage systems 102, 104 can comprise network or host nodes that are interconnected as a cluster to provide data storage and management services…”].

Regarding claims 6 and 18, as per claim 1, George teaches the storage devices comprise at least one of hard disk drives or solid state storage devices on one or more cluster nodes [George paragraph 0060, middle lines “…a disk array can include all traditional hard drives, all flash drives, or a combination of traditional hard drives and flash drives…”].

Regarding claims 7 and 12, as per claim 1, Danilov teaches the operations further comprise in response to consolidation of all data objects of the one or more source data chunks, comprising the first object data and the second object data, deleting the one or more source data chunks from the data storage system [Danilov paragraph 0030, last lines “…After the erasure coding task completes, the copies of data D may be deleted…”].

Regarding claims 8 and 19, as per claim 1, Danilov teaches wherein the operations further comprise deleting the one or more source data chunks and deleting mirrored copies of the one or more source data chunks [Danilov paragraph 0030, last lines “…After the erasure coding task completes, the copies of data D may be deleted…”].

Regarding claims 9 and 15, as per claim 1, George teaches the operations further comprise reading third object data [George paragraph 0045, last lines “…Reading data from the object store involves reading the header info and then reading the actual data…”(The examiner has determined that read operations can be repeated as many times as needed so as to read the third object.)] from the one or more source data chunks [Danilov paragraph 0034, middle lines “…he chunk layout 320 includes a plurality of chunks 324a-324n (324 generally). In many embodiments, each chunk 324 may have a fixed size (e.g., 128 Mb). In some embodiments, a given chunk may store data for multiple objects...”], consolidating and compressing the third object data into third consolidated and compressed data [George paragraph 0026, lines 1-9 “…defragmentation is provided for fragmented objects within the object store…that would execute defragmentation functionality…” and paragraph 0033, last lines “…additional compression is applied before writing objects to the object store…” and paragraph 0083, first lines “…type of compression used for compressing data within the object…”(The same operations can be repeated more than once on any number of objects.)], and erasure coding the third consolidated and compressed data into the data fragments and the coding fragments in conjunction with the erasure coding the first consolidated and compressed data and the second consolidated and compressed data [Danilov paragraph 0026, middle lines “…a chunk of data to be stored (D) may split the data into k data fragments D.sub.1, D.sub.2, . . . , D.sub.k and, using coding techniques described herein below, m coded fragments C.sub.1, C.sub.2, . . . , C.sub.m may be generated from the k fragments…”].

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 16 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139